                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:20-CV-354-BO


HENRYHALLAGER,                                )
             Plaintiff,                       )
                                              )
V.                                            )                      ORDER
                                              )
ACCOUNT RESOLUTION SERVICES,                  )
LLC; EXPERIAN INFORMATION                     )
SOLUTIONS, INC. ,                             )
                  Defendants.                 )


       This cause comes before the Court on defendant Account Resolution Services, LLC ' s

motion to dismiss pursuant to Rules 4(m), 12(b)(4), and 12(b)(5) of the Federal Rules of Civil

Procedure. Plaintiff has responded, defendant has replied, and the matter is ripe for ruling. For

the reasons that follow, defendant' s motion to dismiss is denied.

                                         BACKGROUND

       Plaintiff initiated this action by filing a complaint in this Court on July 2, 2020, alleging

claims under the Fair Credit Reporting Act, 15 U.S.C. § 1681 , et seq. and the North Carolina

Debt Collection Act, N.C. Gen. Stat. § 75-50, et seq. [DE 1]. Summons were issued on July 6,

2020. Pursuant to Rule 4 of the Federal Rules of Civil Procedure, plaintiff was required to effect

service on the defendants within ninety days of the filing of the complaint, or September 30,

2020. Defendant Account Resolution Services (ARS) argues that it was not served until October

30, 2020, and that the summons and complaint were sent out for service on October 13, 2020.

ARS has moved to dismissed the complaint due to plaintiffs failure to effect service within the

ninety-day period provided by Rule 4.




         Case 5:20-cv-00354-BO Document 22 Filed 03/04/21 Page 1 of 3
                                          DISCUSSION

         Rule 4 of the Federal Rules of Civil Procedure provides that proper service must be

effected on a defendant within ninety days after the complaint is filed . Fed. R. Civ. P. 4(m). If

proper service is not made within ninety days, the court must dismiss the action without

prejudice after notice to the plaintiff or order that service be made within a specified time. Id. If

the plaintiff has shown good cause, however, the court must extend the time for a reasonable

period. Id. Good cause for failure to comply with Rule 4 generally is determined on a case-by-

case basis and is within this Court's discretion. Scott v. Maryland State Dep 't of Labor, 673 F.

App' x 299, 306 (4th Cir. 2016).

         The Court, in its discretion, determines that plaintiff has demonstrated that good cause

exists for plaintiff having failed to effect service within the ninety-day period. In his opposition

to the motion to dismiss, 1 plaintiff cites to the lack of prejudice to ARS because it has been

served with the complaint and summons and has notice of the suit. Plaintiff further cites to the

existence of the COVID-19 pandemic, the threat that the statute of limitations will have      rurt   if

plaintiff's claims are dismissed, and finally the Fourth Circuit's strong preference that cases be

decided on the merits. Choice Hotels Int '!, Inc. v. Goodwin & Boone, 11 F.3d 469, 472 (4th Cir.

1993).

         Accordingly, the Court grants plaintiff's request to extend the time to effect service on

ARS and deems plaintiff's service on ARS as timely. 2 ARS's motion to dismiss is denied.




1
  The Court notes that plaintiff's opposition was filed one day past the time provided in the Local
Civil Rules, but it will consider the response in any event.
2
  Plaintiff, who is represented by counsel, is cautioned that repeated failures to comply with the
time limits imposed by the Federal Rules of Civil Procedure and this Court's Local Civil Rules
will not be treated favorably.


                                                 2

           Case 5:20-cv-00354-BO Document 22 Filed 03/04/21 Page 2 of 3
                                        CONCLUSION

          For the foregoing reasons, defendant's motion to dismiss [DE 14] is DENIED. The time

for effecting service on defendant ARS is extended and plaintiffs service on ARS is deemed

timely.




SO ORDERED, this          '/   dayof/1,(,~          ,2021.




                                            UNITED STATES DISTRICT JUDGE




                                               3

            Case 5:20-cv-00354-BO Document 22 Filed 03/04/21 Page 3 of 3
